            Case 7:20-cv-03936-VB Document 12 Filed 08/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAYMOND L. JACKSON,

                                   Plaintiff,
                                                                     20-CV-3936 (VB)
                       -against-
                                                          AMENDED ORDER OF SERVICE
 C.O. R. CARTER,

                                   Defendant.

VINCENT L. BRICCETTI, United States District Judge:

        Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendant used excessive force against him. By

order dated June 24, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis. 1

        By Order dated June 25, 2020, the Court directed service on defendant. (Doc. #7).

However, the U.S. Marshals were unable to serve defendant because he was no longer at that

location. (See Doc. #9). On July 19, 2020, plaintiff wrote the Court indicating that he continues

to see defendant at Sing Sing Correctional Facility and that defendant is an employee of the

Department of Corrections and Community Supervision (“DOCCS”). (Doc. #11).

                                            DISCUSSION

A.      Service on Defendant Carter

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-03936-VB Document 12 Filed 08/07/20 Page 2 of 4




process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. Moreover, because the Marshals Service

could not serve defendant at Sing Sing, the Court extends the time to serve defendant until

November 5, 2020. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant R. Carter (Shield #3192) through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

                                                   2
             Case 7:20-cv-03936-VB Document 12 Filed 08/07/20 Page 3 of 4




requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendant must serve responses to these standard discovery requests. In

his responses, Defendant must quote each request verbatim. 2

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Clerk of Court is further instructed to complete the USM-285 forms

with the address for Defendant R. Carter, Shield #3192, and deliver to the U.S. Marshals Service

all documents necessary to effect service.

         Local Civil Rule 33.2 applies to this action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       August 7, 2020
             White Plains, New York

                                                            VINCENT L. BRICCETTI
                                                            United States District Judge




         2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                   3
Case 7:20-cv-03936-VB Document 12 Filed 08/07/20 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Correction Officer R. Carter, Shield #3192
   New York State Department of Corrections and Community Supervision
   Harriman State Campus – Building 2
   1220 Washington Avenue
   Albany, NY 12226
